        Case 1:15-md-02657-FDS Document 1820 Filed 02/05/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
___________________________________
                                     )
IN RE: ZOFRAN® (ONDANSETRON) )
PRODUCTS LIABILITY LITIGATION )           MDL No. 1:15-md-2657-FDS
                                     )
This Document Relates To:            )
                                     )
      All Actions                    )
___________________________________ )

                PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST GSK

        Plaintiffs, by and through their undersigned attorneys, respectfully move this Court to enter

an Order sanctioning GSK.

        As more fully set forth in the accompanying memorandum of law and referenced exhibits,

GSK (through its counsel of record) has been lobbying the FDA to rule favorably on its pending

Citizen Petition, in an effort to prevail on its preemption defense, all the while misrepresenting to

this Court and to Plaintiffs that it has no knowledge about the FDA’s consideration of that petition,

and further, GSK failed to disclose through pending discovery requests the fact of that lobbying

and related communications with the FDA, even after this Court’s admonition that all such

discovery be produced.

        The harm suffered by Plaintiffs as a result of this conduct cannot be remedied fully except

by the imposition of sanctions, and specifically an order striking GSK’s preemption defense

entirely.
       Case 1:15-md-02657-FDS Document 1820 Filed 02/05/20 Page 2 of 3




                                         Respectfully submitted,

                                         /s/ Robert K. Jenner
                                         Robert K. Jenner (BBO No. 569381)
                                         JENNER LAW, P.C.
                                         1829 Reisterstown Road, Suite 350
                                         Baltimore, MD 21208
                                         410-413-2155
                                         rjenner@jennerlawfirm.com

                                         Tobias L. Millrood
                                         POGUST MILLROOD LLC
                                         8 Tower Bridge, Suite 940
                                         Conshohocken, PA 19428
                                         610-941-4204
                                         tmillrood@pogustmillrood.com

                                         Kimberly D. Barone Baden
                                         MOTLEY RICE LLC
                                         28 Bridgeside Boulevard
                                         Mount Pleasant, SC 29464
                                         843-216-9265
                                         kbarone@motleyrice.com

                                         M. Elizabeth Graham
                                         GRANT & EISENHOFER P.A.
                                         123 S. Justison Street
                                         Wilmington, DE 19801
                                         302-622-7099
                                         egraham@gelaw.com

                                         James D. Gotz
                                         HAUSFELD
                                         One Marina Park Drive, Suite 1410
                                         Boston, MA 02210
                                         617-207-0600
                                         jgotz@hausfeld.com
Dated: February 5, 2020                  Attorneys for Plaintiffs
        Case 1:15-md-02657-FDS Document 1820 Filed 02/05/20 Page 3 of 3



                         LOCAL RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(A)(2), the undersigned counsel hereby certifies that counsel for

GSK attempted to meet and confer in a good faith effort to narrow the issues of dispute without

success.

                                                      /s/ Robert K. Jenner
                                                      Robert K. Jenner


                                 CERTIFICATE OF SERVICE

       I, Robert K. Jenner, hereby certify that on this 5th day of February, 2020, I electronically

filed the foregoing with the Court using the CM/ECF system and thereby delivered by electronic

means to all registered participants as identified on the Notice of Electronic Filing:


                                                      /s/ Robert K. Jenner
                                                      Robert K. Jenner
